United States Court of Appeals
                         For the First Circuit

Nos. 10-1418, 10-1419, 10-1465, 10-1466,
     10-2368, 10-2369, 11-2254, 11-2256

JOHN E. DAVIS, Administrator of the Estate of Debra Davis; ROBERT
   P. DAVIS, Administrator of the Estate of Debra Davis; MARION
    HUSSEY, in her capacity as Administratrix of the Estate of
                          Deborah Hussey,

                 Plaintiffs, Appellees/Cross-Appellants,

                                          v.

                        UNITED STATES OF AMERICA,

                  Defendant, Appellant/Cross-Appellee.
                               __________

JOHN J. CONNOLLY; JOHN M. MORRIS; LAWRENCE SARHATT; H. PAUL RICO;
      ROBERT FITZPATRICK; JAMES RING; RODERICK KENNEDY; JAMES
 GREENLEAF; JAMES AHEARN; JAMES BULGER; STEPHEN FLEMMI; JOHN DOES
                               1-50,

                                   Defendants.


                                     ERRATA

     The opinion of this Court, issued on January 20, 2012, should

be amended as follows.

     On   page    3,   lines   1    and    2,   replace   "a   judgment"   with

"judgments".